UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010  Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 333-140685 WORLD SERIES OF GOLF, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State of Incorporation) 87-0719383 (I.R.S. Employer Identification No.) 10161 Park Run Drive, Suite 150 Las Vegas, NV89145 (Address of Principal Executive Offices) (Zip Code) (702) 740-1744 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No x As of November 12, 2010, the Company had 22,151,561 outstanding shares of common stock, par value $0.001. 1 TABLE OF CONTENTS Page Number PART I: FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 4 Consolidated Statement of Stockholders' Deficit for the nine months ended September 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3: Quantitative and Qualitative Disclosures About Market Risk 27 Item 4: Controls and Procedures 27 PART II: OTHER INFORMATION 28 Item 1: Legal Proceedings 28 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3: Defaults Upon Senior Securities 28 Item 4: (Removed and Reserved) 28 Item 5: Other Information 28 Item 6: Exhibits 28 SIGNATURES 29 2 PART I - FINANCIAL INFORMATION Item 1: Financial Statements World Series of Golf, Inc Consolidated Balance Sheets September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses and other assets Total current assets Equipment, net of accumulated depreciation of $24,407 and $18, 215, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Unearned revenue and player deposits Convertible note and interest payable to related party, net of debt discount of $35,000 and $0 Convertible notes, net of debt discount of $235,745 and $0 Advances - Derivative liabilities Due to related party Accrued payroll Other current liabilities Total current liabilities Convertible notes payable, non-current, net of discounts of $129,308 and $0 - Total liabilities Commitments and contigencies Stockholders' deficit Preferred stock, $0.001 par value; 10,000,000 shares authorized: 2,000 and 0 shares issued and outstanding and September 30, 2010 and December 31, 2009 2 - Common stock and additional paid in capital, $0.001 par value; 90,000,000 shares authorized: 22,151,561 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 World Series of Golf, Inc Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue: Sponsorship and advertising $
